Citation Nr: 1516462	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-17 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1966 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Here, the appellant was provided all required VCAA notice in letters dated in January 2011, prior to the adjudication of the claim.

The Board also finds that all necessary assistance has been provided to the appellant regarding the claims decided below.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate the claim, including obtaining pertinent medical records and employment information.  An inquiry to the Social Security Administration revealed no medical records pertaining to the appellant.  The appellant was additionally provided with the opportunity to attend a Board hearing which he declined.  In terms of affording the appellant VA examinations, the record shows that he did report to scheduled VA examinations in July 2004 and February 2011.  These reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim being decided herein and that adjudication of such claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


II.  Law and Analysis

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. See 38 C.F.R. § 4.16(b).

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.  Id. 

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran in this case is service connected for bilateral hearing loss, rated 50 percent disabling; enucleation, left eye with traumatic cataract, right eye and retained foreign body, rated 40 percent disabling; acne, face and shoulders, rated 30 percent disabling; residuals of fracture, left foot, rated 10 percent disabling; recurrent tinnitus, rated 10 percent disabling; residuals of injury, left mandible, with retained foreign bodies, rated 0 percent disabling; scar, residual of shell fragment wound, dorsum left arm, rated 0 percent disabling; and scar, left humerus with retained foreign body, rated 0 percent disabling.  He has a combined rating of 80 percent thus meeting the threshold rating criteria for TDIU under 38 C.F.R. § 4.16(a). 

Accordingly, the remaining question is whether he is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.

The record shows that the Veteran completed four years of high school education and worked full time for a private company in inside sales from 1973 until his retirement in 2010.  He reported on his claim for TDIU benefits (VA Form 21-8940) filed in October 2010 that his hearing and eyesight disabilities prevent him from securing or following any substantially gainful occupation.  He also reported that he had not lost any time from work due to illness.  A VA Form 21-4192 on file, dated in February 2011, shows that he last worked full time (40 hours a week) as a senior inside sales specialist (from April 1973 through August 2010) and elected early retirement. 

After reviewing the evidence of record in its entirety, the Board finds that it is against a finding that the Veteran's service-connected disabilities either individually or collectively render him unable to secure and follow a substantially gainful occupation.  In this regard, a VA audiological examiner in July 2004, after examining the Veteran and considering his complaints and medical and work history, opined that his current employment, among other factors, should not be adversely affected by the disability being evaluated, i.e., hearing loss and tinnitus disabilities.  Also, a VA audiological examiner in February 2011, after examining the Veteran and considering his complaints and medical and work history, similarly opined that a disability such as hearing loss does not render an individual unemployable.  She went on to explain that gainful employment should be possible with state of the art amplification, assistive technology, and/or vocational rehabilitation, particularly within the confines of the Americans with Disabilities Act.  She said that the Veteran reported that he worked in sales and with appropriate amplification, should be able to function in this occupation.  

Indeed, the Veteran's employer for over 30 years reported that the Veteran had been provided with a modified work station with specialized hearing enhanced telephones.  Although his employer also noted that the Veteran's hearing deterioration had reached a point where he was taken off of telephones altogether, there is no indication that he was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  Rather, his employer reported that the Veteran communicated via written E-mail communications only and that with the advent of increased E-mail communications world-wide, for a number of years the Veteran "excelled through written communications with ....[clients], who all understood that [he] simply could not hear and did not talk on the telephone."

In terms of his service connected visual impairment, characterized as enucleation, left eye with traumatic cataract, right eye and retained foreign body, a VA examiner opined in February 2011 that the Veteran could be employed if the job required vision in one eye.  He said that the Veteran could not perform duties requiring binocular vision.  He added that the Veteran's number one impairment was his loss of hearing.

A VA examiner who examined the Veteran's service connected left foot disability in March 2011 relayed the Veteran's complaints of occasional pain to the foot with prolonged standing and walking.  He said that this disability did not render the Veteran unemployable.  He reported that the Veteran recently retired after 37 years of working as an inside sales associate for a manufacturing company and relayed the Veteran's report that the left foot condition and left humerus did not cause him any problems at work.  The examiner concluded by opining that the Veteran's orthopedic conditions did not render him unemployable.  

The Veteran was also examined in March 2011 for his service-connected residuals of injury, left mandible, with retained foreign bodies.  The Veteran had no complaints at that time and the examiner offered no opinion regarding unemployability following his examination and review of the Veteran's claims file.  He diagnosed the Veteran as having missing teeth from shrapnel injury and found no impairment due to loss of motion and masticatory function loss.  

In addition, the Veteran underwent a VA general examination in March 2011.  The examiner reported that the Veteran had retired in August 2010 and relayed the Veteran's report that he stopped working due to hearing loss.  He said that the Veteran's general medical service connected condition was acne which did not prevent him from working.  He also noted that the Veteran had nonservice connected general medical conditions of hemorrhoids, hiatal hernia, allergic rhinitis and hyperlipidemia.  He concluded by opining that the Veteran was not considered unemployable on the basis of his general medical conditions either service connected or nonservice connected, either singly or in combination.

There is no disputing that the Veteran's service-connected disabilities, namely his hearing loss and visual disabilities, hindered and frustrated his work duties as a senior inside sales specialist.  This evident from statements from the Veteran, his employer, and his spouse.  However, even assuming that this was the reason he decided to retire, such service-connected disabilities, alone, have not been shown to have resulted in an inability to secure or follow a substantially gainful occupation.  

Although the Veteran and his spouse believe that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the more probative evidence is against the claim.  The Board has afforded great probative value to the opinions of the VA medical professionals who examined the Veteran and reviewed the claims folder.  

In sum, the Board finds that the Veteran's service connected disabilities do not preclude substantially gainful employment.  Therefore, a grant of TDIU is not warranted.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v, Derwinski, 1 Vet. App. at 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


